DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s arguments regarding the 35 U.S.C. 112 rejection of claim 5 as outlined in the last office action mailed 4 June 2021 have been considered and are persuasive. Accordingly, the rejection thereto has been withdrawn. In particular, Applicant’s arguments in the last paragraph of page 9, regarding denser materials absorbing more radiation and resulting in a lighter shade image, through page 11, first paragraph outlines that areas of the part or adhesive that is incomplete, has a void or defect show in an image as a darker shade than compared to the surrounding area. Furthermore, Applicant’s arguments also indicate that an inspection feature is configured to have a density that mimics the density of defects and accordingly the image observed has the same shade as a defect. 

Response to Arguments
Applicant’s arguments, see page 13, second paragraph, filed 1 September 2021, with respect to claim 1 have been fully considered and are persuasive. Accordingly, the rejection of claim 1 has been withdrawn. 
In particular, Applicant argues that the primary reference Van Voast teaches destructive testing of testing coupons that would render the combination of Van Voast and Dragovich 
Furthermore, regarding independent claims 8 and 14, Applicant’s remarks, page 16, third paragraph have also been considered in light of similar arguments as set forth above regarding claim 1 have also been considered to be persuasive and the rejections thereto have also been withdrawn in light of Applicant’s arguments for similar reasons as noted above regarding the analysis of claim 1.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of an inspection feature for an adhesive bond portion between parts of a component comprising an inspection feature having a density configured to imitate a defect of when considered in combination with the other limitations as recited in the claim.
In particular, as remarked by Applicant in the reply filed 1 September 2021, the combination of Van Voast and Dragovich as applied to the claims in the office action mailed 4 June 2021 is inoperable because is drawn to destructive testing via sheer or peeling forces and therefore would not likely have been considered for a teaching to apply to Applicant’s claimed invention. Although the examiner maintains the contention that Dragovich at least suggests an inspection feature being compared to a measured object in terms of its appearance when imaged by, e.g. CT imaging techniques, there does not appear to be a proper motivation to combine Van Voast with Dragovich to arrive at Applicant’s claimed invention when considered in light of Applicant’s remarks outlining why a person of ordinary skill in the art would not have looked to Van Voast for teachings regarding an inspection feature for an adhesive bond portion between parts of a component with a predetermined bond line thickness and (emphasis added) having a density that is configured to imitate a defect of the adhesive bond portion responsive to a non-destructive inspection scan, such as required in claim 1.
As to claim 8: The claim, drawn to a component having parts bonded together by an adhesive bond portion, recites the allowable feature of claim 1 and accordingly is also indicated allowable for reasons similar to those noted above.
As to claim 14: The claim, drawn to a process for use of an inspection feature for an adhesive bond portion between a first part and a second part of a component, recites the allowable feature of claim 1 and accordingly is also indicated allowable for reasons similar to those noted above.
claims 2-7, 9-13, and 15-20: Each of said claims depends ultimately from one of claims 1, 8, or 14 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856